         Case 4:20-cv-00145-BRW Document 18 Filed 08/04/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CHRISTIAN LADAMIAN KNIGHT,                                                         PLAINTIFF
#113013

v.                                4:20CV00145-BRW-JTK

SALINE COUNTY SHERIFF’S DEPARTMENT, et al.                                      DEFENDANTS

                                         JUDGMENT

       Consistent with the Order today, it is Considered, Ordered, and Adjudged that this case is

DISMISSED without prejudice.

       I certify that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 4th day of August, 2020.

                                            Billy Roy Wilson________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
